DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment submitted on 01/04/2021 has been entered.  Claims 1, 4, 5, 8, 10 and 11 have been amended and claims 3, 6, 9 and 12 have been canceled.  Therefore, claims 1, 2, 4, 5, 7, 8, 10 and 11 are now pending in the present application.  

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. (US 2010/0264723 A1) in view of Nagashima et al. (US 2013/0033098 A1).
Regarding claims 1 and 8, Atsushi et al. discloses a brake hydraulic pressure controller (figs. 1-7) comprising: 
a base body (30) formed with a channel that is filled with a brake fluid therein; 
a hydraulic pressure regulation valve (note the valves 1a-4a in fig. 2) opening/closing the channel; 
a drive coil (note the coil unit 8a) driving the hydraulic pressure regulation valve (note the valves 1a-4a in fig. 2); and 
a coil casing (8) accommodating the drive coil (note the coil unit 8a).
Atsushi et al. discloses all claimed limitations as set forth above but lacks to explicitly disclose at least one projected portion (90) is provided in the coil casing (12), and at least one hole portion (80) is provided in a surface (10E) of the base body (10) to which the coil casing (12) is attached, the coil casing (12) is attached to the base body (10) in a state where the projected portion (90) is inserted in the hole portion (80) and a surface portion (40) of the coil casing (12) is adhered to the face (10E) of the base body (10), the projected portion (90) is provided at an edge of the surface portion (40), the projected portion (90) includes a hook portion (91) that bulges in a direction to cross a projected direction of said projected portion (90), the coil casing (12) is held by the base body (10) in a state where: in an inside region of the base body (10) in relation to the projected portion (90) the surface portion (40) of the coil casing (12) is adhered to the surface (10E) of the base body (10); and in an outside region of the base body (10) in relation to the projected portion (90), a part of the base body (10) abuts a surface (92) of a base-side region that is a region near a base of the projected portion (90) with a top of a bulge of the hook portion (91) being a reference, and at least a part of a back side of .  

Claims 2, 4, 5, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. (US 2010/0264723 A1) in view of Nagashima et al. (US 2013/0033098 A1), and further in view of Robert (GB 2486050 A).
Regarding claim 2, the modified device of Atsushi et al. discloses all claimed limitations as set forth above including the surface (note 13 of Nagashima et al.) of the base-side region but fails to disclose the surface being inclined with respect to the projected direction of the projected portion.  However, Robert discloses a valve assembly comprising a housing having at least a projected portion (note 17 of Robert) configured to be inserted in at least a hole (note 12 of Robert) of another housing, wherein each of the projected portion includes a hook portion (note 18 of Robert) abuts an inclined surface (note 14 of Robert) of the another housing to be attached together.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surface of the base-side region of Atsushi et al. to be an inclined surface as taught by Robert will allow fast and easy installation or removing of the casing.  
Re-claims 4 and 10, the modified device of Atsushi et al. the hook portion (10a of Nagashima et al.) is projected portion to an outer side of the edge in a state of being seen in an orthogonal direction to the surface (note the surface of the base body 11 adjacent to the projected base portion 4c shown in fig. 2 of Nagashima et al.) of the base body (11, 13 of Nagashima et al.).  
Re-claims 5 and 11, the modified device of Atsushi et al. discloses all of the claimed limitations as set forth above including an outer periphery of the coil casing has a rounded corner portion (note the rounded corner portion of 8b as shown in fig. 2 of Atsushi et al), and an outer periphery of the base body has an angulated corner portion (note the angulated corner 
Re-claim 7, the modified device of Atsushi et al. discloses all of the claimed limitations as set forth above including the brake hydraulic pressure system to be a brake hydraulic pressure system of a motorcycle brake system (note two-wheeled motor vehicle in [0004] of Atsushi et al.). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 5, 7, 8, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the hook portion, the applicant stated in the remarks that a back side of the hook portion 91 abutting an inner surface 81 of the hole portion 80 in two locations (note page 7 of the remarks).  The examiner note that such statement is narrower than what is actually claimed.  The claim recites at least a part of a back side of the hook portion in a lateral portion of the projected portion abuts an inner surface of the hole portion.  The examiner further notes that Atsushi et al. in view of Nagashima et al. as set forth above, discloses at least a part of a back 

    PNG
    media_image1.png
    472
    438
    media_image1.png
    Greyscale
  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657